DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 12/09/2020.
The status of the Claims is as follows:
Claims 2-4, and 24 have been cancelled; 
Claims 7, 9-15 and 17-22 have been withdrawn;
Claims 1, 5, 6, 8, 16, 23 and 25 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed after the mailing date of the Application on 07/30/2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1, 5, 6, 8, 16, 23 and 25 allowable. The restriction requirement between Species A,B,D,E,G, H and I as set forth in the Office action mailed on 01/26/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/26/2018 is withdrawn.  Claims 7, 9-15 and 17-22, directed to the unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 

Allowable Subject Matter
Claims 1, 5-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed switch is operable independently of said firing system, wherein said switch is movable between a first position and a second position, and wherein said switch is manually- actuatable to release said firing bar such that said firing bar can perform said cutting stroke, in addition to the limitations recited in Claim 1. 

The Prior Art, Kasvikis for example, teaches a cutting member and a firing member, however the Prior Art does not teach switch is operable independently of said firing system, wherein said switch is movable between a first position and a second position, and wherein said switch is manually- actuatable to release said firing bar such that said firing bar can perform said cutting stroke.

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed clamp which releasably holds said staple driver to said cutting member during said firing stroke of said firing member; and a clamp restraint configured to releasably hold said clamp in a clamped state 

The Prior Art, Kasvikis for example, teaches a cutting member and a firing member, however the Prior Art does not teach a clamp that releasably holds the staple driver to the cutting member during a firing stroke of the firing member and a clamp restraint to releasably hold the clamp in a clamped state during the firing stroke and allow the clamp to bias open to disengage said staple driver from said cutting member during said cutting stroke.

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed means for preventing said cutting system from performing said cutting stroke until said firing system has completed said firing stroke, wherein said cutting system cannot be actuated prior to the completion of said firing stroke by said firing system, in addition to the limitations recited in Claim 25.

The Prior Art, Kasvikis for example, teaches a cutting member and a firing member, however the Prior Art does not teach means for preventing said cutting system from performing said cutting stroke until said firing system has completed said firing stroke, wherein said cutting system cannot be actuated prior to the completion of said firing stroke by said firing system.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731